ALLOWABILITY NOTICE

Response to Arguments
Applicant’s arguments and drawing amendments, filed 1/18/2022, with respect to the drawing objections have been fully considered. The objection of the claims in the Ex Parte Quayle Action are withdrawn.

Election/Restrictions
Claims 9-11, 13-15, 21 and 22 are allowable. Claims 19 and 20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as set forth in the Office action mailed on 3/23/202 is hereby withdrawn and claims 19 and 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 9-11, 13-15 and 18-22 are allowable over the prior art of record. The prior art of record fails to disclose, teach or fairly suggest, singly and in combination the claim limitations as follows:
Claim 1: the prior art does not disclose, the only one groove extending along a longitudinal axis of a majority of the length of an elongated core body, a hypotube positioned around the core body to cover the groove and one or more conductor wires therein, where the hypo tube has an outer diameter at or about 0.014” or about 0.035”.
Claim 21: the prior art does not disclose, the only one groove extending along a longitudinal axis of a majority of the length of an elongated core body, a hypotube positioned around the core body to cover the groove and one or more conductor wires therein, where the hypo tube has an outer diameter at or about 0.011” or about 0.0134”.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791